Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 13 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Embodiment II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/07/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hayashi et al (US 2016/0064397, hereinafter Hayashi).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
With respect to claim 1. Hayashi discloses a manufacturing method of a semiconductor device (1 of Fig. 5) comprising: (a) forming a gate structure (1A/CGA/CGB) for a control gate electrode (CGB/CGA) on a semiconductor substrate (1) via a gate insulating film (GI1B); (b) forming a charge storage film (5) on the semiconductor substrate so as to cover a first side surface, a second side surface, and an upper surface of the gate structure (5 covering top/sides of CGA/CGB of Fig. 13); (c) Forming a first conductive film (6 of Fig. 14)  for a memory gate electrode on the charge storage film (6 is formed on 5); (d) removing a part of the charge storage film (Removing 5 of Fig. 15) and a part of the first conductive film such that the charge storage film and the first conductive film remain in this order on the first side surface and the second side surface of the gate structure on the semiconductor substrate, thereby forming the memory gate electrode (Fig. 15); and (e) removing a part of the gate structure separate from the first side surface and the second side surface such that a part of the semiconductor substrate is exposed from the gate structure (e.g. 5 is removed which was part of the gate structure 1A as shown in the Fig. 14 and then removed to expose the substrate as shown in Fig. 15). 
With respect to claim 9, Hayashi discloses the manufacturing method of the 
semiconductor device according to claim 1, wherein apart of the gate structure is removed by anisotropic etching in the (e) (Para 0099).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 – 11, 12 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi.
With respect to claim 10, Hayashi discloses the manufacturing method of the semiconductor device according to claim 1.
Hayashi does not explicitly disclose in embodiment of claim 1, wherein, in the (b), a stacked film in which a first insulating film, a high dielectric constant film, and a second insulating film are formed in this order is formed as the charge storage film, and wherein the high dielectric constant film contains a material whose dielectric constant is higher than that of silicon nitride.
However, Hayashi discloses in another embodiment, a stacked film in which a first insulating film, a high dielectric constant film, and a second insulating film are formed in this order is formed as the charge storage film, and wherein the high dielectric constant film contains a material whose dielectric constant is higher than that of silicon nitride (e.g. Para 0173).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Hayashi’s disclosure to achieve superior charge storage characteristics.
With respect to claim 11, Hayashi discloses the manufacturing method of the semiconductor device according to claim 10, wherein the material in the high dielectric constant film is hafnium (e.g. Para 0173).
With respect to claim 12, Hayashi discloses the manufacturing method of the semiconductor device according to claim 10, wherein the second insulating film contains a material whose dielectric constant is higher than that of silicon nitride (e.g. Para 0173). 
With respect to claim 14. Hayashi discloses the manufacturing method of the semiconductor device according to claim 1.
Hayashi’ does not disclose in the same embodiment as 1, after the (e), (f) forming an impurity region in the semiconductor substrate by an ion implantation method using the control gate electrode ag an implantation mask.
However, in another embodiment, Hayashi’ disclose in a separate embodiment, after the (e), (f) forming an impurity region in the semiconductor substrate by an ion implantation method using the control gate electrode ag an implantation mask (Para 0148).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Hayashi’s disclosure to achieve superior charge storage characteristics.

Allowable Subject Matter
Claim 2, and 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claims  3 – 7 are objected to by virtue of dependency on claim 2.
Prior art of record does not disclose or render obvious the (al) forming a stacked Film in which a second conductive film for a control gate electrode and a cap insulating film are stacked in this order, on the gate insulating film; (a2) forming a first gate structure portion and a second gate structure portion separate from each other by removing a part of the stacked film; in combination with all other limitations of objected claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMAD M. CHOUDHRY
Primary Examiner
Art Unit 2816


/MOHAMMAD M CHOUDHRY/             Primary Examiner, Art Unit 2816